Exhibit 10.113

 

 

CONSENT AND ASSUMPTION AGREEMENT

 

This Consent and Assumption Agreement (this “Agreement”) is made as of August
19, 2003 by and among LAKESHORE MARKETPLACE, LLC, a Delaware limited liability
company (“Seller”), RAMCO LAKESHORE LLC, a Delaware limited liability company,
f/k/a Lakeshore MP, LLC (“Buyer”), LAKESHORE MARKETPLACE FINANCE COMPANY, INC.,
a Delaware corporation, HORIZON GROUP PROPERTIES, L.P., a Delaware limited
partnership, HORIZON GROUP PROPERTIES, INC., a Delaware corporation
(collectively, whether one or more, “Original Guarantor”), RAMCO-GERSHENSON
PROPERTIES, L.P., a Delaware limited partnership (“Guarantor”), and WELLS FARGO
BANK MINNESOTA, N.A., as trustee for the registered holders of Salomon Brothers
Mortgage Securities VII, Inc., Commercial Mortgage Pass-Through Certificates,
Series 2001-C2, acting by and through its Master Servicer and General Special
Servicer, Midland Loan Services, Inc. (collectively referred to herein as
“Lender”), with reference to the following facts:

 

RECITALS

 

A.            Seller has been the owner of certain real property located at 5241
Harvey Street, Norton Shores, Michigan, commonly known as Lakeshore Marketplace
Shopping Center, and more particularly described in Exhibit “A” attached hereto
and incorporated herein by reference for all purposes together with all
improvements, fixtures and personal property located thereon and or/described in
any of the herein defined Loan Documents which, with the above described real
property (the “Real Property”), is collectively referred to as the “Property”. 
Further, as used herein, the term “Property” shall mean the Property or, where
applicable, such portions thereof as are owned by Buyer.  The Property is
encumbered by a first lien and security interest on the Property evidenced by,
among other things, that certain (i) Mortgage dated July 30, 2001, executed by
Seller toGreenwich Capital Financial Products, Inc. (the “Original Lender”), as
mortgagee, filed for record and recorded in Liber 3242, Page 914 in the official
records of Muskegon County, Michigan (the “Mortgage”), (ii) Assignment of Leases
dated July 30, 2001, executed by Seller for the benefit of Original Lender,
filed for record and recorded in Liber 3242, Page 958 in the official records of
Muskegon County, Michigan (the “Assignment of Leases”), (iii) Environmental
Indemnity Agreement dated July 30, 2001, executed by Seller as indemnitor
thereunder for the benefit of Original Lender (the “Environmental Indemnity”),
(iv) Replacement Reserve and Security Agreement dated July 30, 2001, executed by
Seller for the benefit of Original Lender (the “Replacement Reserve Agreement”),
(v) Collection and Deposit Account Agreement dated July 30, 2001, executed by
Seller, Original Lender and the other parties named therein (the “Deposit
Account Agreement”), and (vi) Tenant Improvement and Leasing Commission Reserve
and Security Agreement dated July 30, 2001, executed by Seller for the benefit
of Original Lender (the “TI/LC Reserve

 

1

--------------------------------------------------------------------------------


 

Agreement”).  Original Guarantor guaranteed certain obligations of Seller under
the Loan Documents (as hereinafter defined) pursuant to that certain Exceptions
to Non-Recourse Guaranty dated July 30, 2001, executed by Original Guarantor, as
guarantor, for the benefit of Original Lender (the “Guaranty”).  The personal
property, fixtures and other collateral covered by the Mortgage and the other
Loan Documents is subject to a first lien and security interest on the Property
evidenced by, among other things, that certain (i) UCC-1 Financing Statement
filed as number 4419973 with the Office of the Secretary of State of Michigan,
and (ii) UCC-1 Financing Statement filed for record and recorded Liber 3242,
Page 417 in the official records of Muskegon County, Michigan (collectively,
said UCC-1 Financing Statements shall be referred to as the “UCC-1 Financing
Statement”).  The  Mortgage, the Assignment, the Environmental Indemnity, the
Replacement Reserve Agreement, the Deposit Account Agreement, the TI/LC
Agreement, the Guaranty and the UCC-1 Financing Statement and any all other
documents, instruments or agreements evidencing or creating a lien or security
interest relating to any of the Property, whether or not referenced herein, are
collectively referred to herein as the “Security Documents”.

 

B.            The Security Documents secure a repayment of a loan (the “Loan”)
to Seller evidenced by a Promissory Note (the “Note”) dated July 30, 2001, in
the original principal amount of $15,993,000.00 executed by Seller, as maker, in
favor of Original Lender, as payee.  The Security Documents further secure
performance of all the obligations, covenants, and agreements contained in the 
Mortgage and in all other documents executed by Seller or any other party
evidencing, securing, memorializing or in a any way relating to the Loan or
perfecting the lien or security interest created by any Security Document (such
documents, instruments and agreements together with the Note, the  Mortgage, the
Guaranty, the Environmental Indemnity and the other Security Documents, as same
may be amended, reinstated, consolidated, supplemented, increased, decreased,
restated, extended or otherwise modified at any time, and from time to time, are
collectively and individually referred to herein as the “Loan Documents”).

 

C.            Lender now holds all of Original Lender’s interest in and under
the Mortgage and the other Loan Documents.  Midland Loan Services, Inc. services
the Loan as Master Servicer and General Special Servicer, pursuant to that
certain Pooling and Servicing Agreement dated as of December 1, 2001.

 

D.            Seller and Buyer entered into that certain Agreement of Purchase
and Sale (as amended, the “Contract of Sale”) dated April 18, 2003, for the sale
and purchase of the Property.  Unless Lender elects to consent to the transfer,
the provisions of the Loan Documents entitle Lender to, among other things,
accelerate payment of the balance owing under the Note, to foreclose the
Mortgage and exercise any and all rights, remedies or recourses to which it is
entitled under any of the Loan Documents.  Seller will sell, transfer, and
convey the Property, subject to the Loan Documents, to Buyer (i) if Buyer
assumes, to Lender’s full satisfaction, the Loan and all of Seller’s
obligations, agreements, covenants, liabilities, representations, warranties,
duties and the like (collectively, the “Obligations”) arising under the Loan
Documents, and (ii) if Lender agrees not to exercise its right under the
Mortgage to accelerate the unpaid balance of the Note as a result of such
transfer to Buyer and allows Buyer to assume the Loan and all of Seller’s
obligations under the Loan Documents.

 

E.             Subject to the terms and conditions of this Agreement and the
Loan Documents, Lender is willing to consent to the transfer of the Property to
Buyer and permit Buyer’s assumption of the Loan and Obligations arising under
the Loan Documents.  Lender’s willingness to consent to such assumption by Buyer
is expressly conditioned on, among other things, Buyer’s agreement that it is
specifically assuming all Obligations under the Note and other Loan Documents
which are fully and unconditionally recourse subject, however, to the non
recourse provisions set forth in the Loan Documents.

 

2

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

 


1.             GENERAL.  LENDER AND BUYER CONFIRM AND AGREE THAT A) THE CURRENT
OUTSTANDING PRINCIPAL BALANCE OF THE NOTE IS $15,731,556.75 AND BUYER HEREBY
RATIFIES, REAFFIRMS AND CONSENTS TO ALL OF THE OTHER TERMS OF EACH OF THE LOAN
DOCUMENTS, AS APPLICABLE; B) THE CURRENT EFFECTIVE INTEREST RATE OF THE NOTE IS
7.647% PER ANNUM; C) THE NOTE CONTAINS A FIXED INTEREST RATE AND A MATURITY DATE
OF AUGUST 1, 2011; D) THE CURRENT EFFECTIVE MONTHLY PRINCIPAL AND INTEREST
INSTALLMENT PAYMENT UNDER THE NOTE IS $113,439.59, WHICH IS DUE AND PAYABLE ON
THE FIRST DAY OF EACH AND EVERY CALENDAR MONTH; E) THE CURRENT EFFECTIVE MONTHLY
ESCROW PAYMENT TO LENDER FOR TAXES ON THE PROPERTY IS $42,197.43, WHICH IS DUE
AND PAYABLE ON THE FIRST DAY OF EACH AND EVERY CALENDAR MONTH; F) THE CURRENT
EFFECTIVE MONTHLY ESCROW PAYMENT TO LENDER FOR INSURANCE ON THE PROPERTY IS
$5,829.91, WHICH IS DUE AND PAYABLE ON THE FIRST DAY OF EACH AND EVERY CALENDAR
MONTH; G) THE CURRENT EFFECTIVE MONTHLY ESCROW PAYMENT TO LENDER FOR REPLACEMENT
RESERVES WITH RESPECT TO THE PROPERTY IS $4,463.98; H) THE CURRENT EFFECTIVE
MONTHLY ESCROW PAYMENT TO LENDER FOR TENANT IMPROVEMENT AND LEASING COMMISSION
RESERVES WITH RESPECT TO THE PROPERTY IS $12,000.00; I) ALL INSTALLMENT PAYMENTS
DUE UP TO AUGUST 1, 2003, UNDER THE NOTE AND/OR THE MORTGAGE SHALL HAVE BEEN
PAID CURRENT; J) THERE ARE NO DEFENSES OR CLAIMS OF SETOFFS WITH RESPECT TO ANY
SUCH SUMS OR OTHER AMOUNTS OWING UNDER THE NOTE,  MORTGAGE OR ANY OF THE OTHER
LOAN DOCUMENTS; K) LENDER IS THE CURRENT HOLDER OF THE NOTE, MORTGAGE AND OTHER
LOAN DOCUMENTS; L) NO PAYMENT DEFAULT EXISTS OF ANY AMOUNT DUE AND OWING UNDER
THE LOAN DOCUMENTS AND NO LATE CHARGES ARE CURRENTLY OWING THEREUNDER AND TO
LENDER’S KNOWLEDGE, WITHOUT ANY INQUIRY OR INVESTIGATION WHATSOEVER, NO OTHER
DEFAULT EXISTS UNDER THE LOAN DOCUMENTS; M) THERE ARE NO CURRENTLY OUTSTANDING
DEFAULT NOTICES ISSUED PURSUANT TO THE LOAN DOCUMENTS; AND N) UNLESS AND UNTIL
LENDER PROVIDES AN ALTERNATIVE ADDRESS FOR LENDER, ALL LOAN PAYMENTS AND ALL
NOTICES AND CORRESPONDENCE TO LENDER SHALL BE MADE OR GIVEN TO LENDER AT THE
ADDRESS OF LENDER SET FORTH AT THE TOP OF THE FIRST PAGE OF THIS AGREEMENT.


 


2.             CONSENT TO TRANSFER.  LENDER SHALL CONSENT TO THE TRANSFER OF THE
PROPERTY FROM SELLER TO BUYER SUBJECT TO SATISFACTION OF ALL OF THE FOLLOWING
CONDITIONS PRECEDENT AND THE OTHER TERMS OF THIS AGREEMENT: O) THE COMPLETE
EXECUTION AND ACKNOWLEDGMENT OF THIS AGREEMENT BY ALL OF THE PARTIES HERETO AND
THE DELIVERY THEREOF TO LENDER FOR RECORDATION CONCURRENTLY WITH THE CLOSING OF
BUYER’S ACQUISITION OF THE PROPERTY AS CONTEMPLATED BY THE CONTRACT OF SALE (THE
“CLOSING”); P) RECORDATION AND FILING, AS APPROPRIATE, AT CLOSING OF THE NEW
FINANCING STATEMENTS (DEFINED BELOW) IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER; Q) THE DELIVERY TO LENDER OF SATISFACTORY EVIDENCE OF BUYER’S
SATISFACTION OF ALL INSURANCE REQUIREMENTS AS SET FORTH IN THE LOAN DOCUMENTS;
R) THE ISSUANCE TO LENDER OF THE TITLE ENDORSEMENTS (DEFINED BELOW) IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER; S) THE FULL RELEASE AND RECONVEYANCE OF ANY
OTHER LIENS OR MONETARY ENCUMBRANCES AGAINST THE PROPERTY WHICH ARE NOT IN FAVOR
OF LENDER OTHER THAN LIENS FOR PROPERTY TAXES AND ASSESSMENTS NOT YET DUE AND
PAYABLE; T) THE PAYMENT TO LENDER OF THE ASSUMPTION FEE (DEFINED BELOW), AND THE
NOTE INSTALLMENT AND ALL OTHER PAYMENTS, FEES AND EXPENSES REQUIRED BY SECTION 3
OF THIS AGREEMENT TO BE PAID AT CLOSING BY BUYER AND/OR SELLER OR AS REQUIRED BY
ANY OF THE LOAN DOCUMENTS; U) THE DELIVERY OF EVIDENCE OF THE CAPACITY AND
AUTHORITY OF SELLER, BUYER, ORIGINAL GUARANTOR AND GUARANTOR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED IN THE CONTRACT OF SALE AND/OR THIS AGREEMENT, AS THE
CASE MAY BE, CONSENTS AND RESOLUTIONS OF SELLER AND BUYER AUTHORIZING THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND/OR THE CONTRACT OF SALE TOGETHER
WITH A TRUE, CORRECT AND COMPLETE COPY OF THE OPERATING AGREEMENT OF BUYER, AS
AMENDED AND/OR RESTATED, WHICH SHALL INCLUDE, WITHOUT LIMITATION, CERTAIN
“SPECIAL PURPOSE VEHICLE” PROVISIONS ACCEPTABLE TO LENDER WHICH SHALL INCLUDE,
WITHOUT LIMITATION, THOSE PROVISIONS REQUIRED IN THE LOAN DOCUMENTS, ALL IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER; V) A WRITTEN CONSENT AND SUBORDINATION
FROM EACH AND EVERY PARTY HOLDING A SUBORDINATE LIEN OR INTEREST ON THE
PROPERTY, TO PROVIDE THEIR RESPECTIVE CONSENTS IN ALL RESPECTS TO THE
TRANSACTIONS SET FORTH HEREIN AND THEIR CONTINUED SUBORDINATION OF THEIR
RESPECTIVE LIENS TO THE LOAN DOCUMENTS, EACH IN FORM AND SUBSTANCE SATISFACTORY
TO LENDER; W) A CURRENT WRITTEN OPINION OF COUNSEL FOR BUYER, IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER, TO THE EFFECT, AMONG OTHER THINGS AS LENDER
MAY REQUIRE, THAT THE LOAN IS NOT USURIOUS OR OTHERWISE ILLEGAL UNDER APPLICABLE
LAW, THAT THE LOAN DOCUMENTS, AS AMENDED, AND THIS AGREEMENT ARE VALID AND
BINDING UPON BUYER, AND ARE ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, THAT THE
PERSONS EXECUTING THIS AGREEMENT AND ANY OTHER DOCUMENTS, INSTRUMENTS OR
AGREEMENTS RELATED HERETO HAVE THE REQUISITE

 

3

--------------------------------------------------------------------------------


 


AUTHORITY TO EXECUTE SUCH DOCUMENTS ON BEHALF OF BUYER AND THAT BUYER HAS
AUTHORIZED THE EXECUTION OF THIS AGREEMENT AND THE DOCUMENTS CONTEMPLATED
HEREBY; X) BUYER AND/OR SELLER SHALL PAY ALL COSTS OF BUYER, SELLER AND LENDER
ASSOCIATED WITH CLOSING AND/OR THIS AGREEMENT; Y) ALL MONTHLY DEBT SERVICE
PAYMENTS AND REAL ESTATE TAXES AND INSURANCE PREMIUMS, MUST BE CURRENT; Z) BUYER
SHALL PROVIDE TO LENDER EVIDENCE, IN A FORM AND SUBSTANCE SATISFACTORY TO
LENDER, THAT ALL INSURANCE PREMIUMS DUE TO MAINTAIN ALL INSURANCE REQUIRED BY
THE MORTGAGE HAVE BEEN PAID IN FULL AS OF THE DATE OF THIS AGREEMENT AND THAT NO
DELINQUENCIES EXIST WITH REGARD TO SAME; AA) BUYER SHALL PROVIDE TO LENDER
EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, THAT ALL TAXES, CHARGES,
ASSESSMENTS, AND IMPOSITIONS OF ANY KIND HAVE BEEN PAID IN FULL AS OF THE DATE
OF THIS AGREEMENT AND THAT NO DELINQUENCIES EXIST WITH REGARD TO SAME; BB) A
CURRENT SURVEY OF THE PROPERTY, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER;
CC) UNIFORM COMMERCIAL CODE SEARCHES AND TAX LIEN SEARCHES SATISFACTORY TO
LENDER; DD) COPIES OF ALL MANAGEMENT OR OTHER SIMILAR AGREEMENTS, TO BE IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER AND CERTIFIED BY BUYER TO BE TRUE AND
CORRECT, TOGETHER WITH TRUE AND CORRECT COPIES OF A TENANT ESTOPPEL FOR EACH
TENANT; EE) BUYER AND SELLER SHALL EXECUTE AND DELIVER TO LENDER ANY AND ALL
OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS REASONABLY NECESSARY FOR THE
COMPLETION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND FF) THE
DELIVERY TO LENDER BY SELLER AND/OR BUYER OF ALL ITEMS IDENTIFIED ON THAT
CERTAIN CLOSING CHECKLIST HERETOFORE FURNISHED BY LENDER TO SELLER AND BUYER.

 

The validity and effect of this Agreement including the consent of Lender as
contemplated herein are wholly conditioned on delivery of aforesaid items to
Lender on or before the Closing.

 

3.             ASSUMPTION FEE; INSTALLMENT PAYMENT; THE TITLE ENDORSEMENTS AND
EXPENSES.  In consideration for Lender’s consent to the transfer of the Property
from Seller to Buyer, Seller covenants and agrees to pay to Lender at Closing
gg) $157,315.57, which represents the assumption fee to Lender for consenting to
Buyer’s assumption (the “Assumption Fee”), and hh) $177,930.91, which represents
the September, 2003 principal and interest Note installment payment, together
with all impounds due under the Mortgage and this Agreement.  Neither the
Assumption Fee nor said impounds shall be credited against the principal
balance.  In addition, at Closing Buyer shall (i) cause to issue such
endorsements to the mortgagee title insurance policy issued by Chicago Title
Insurance Company, Policy No. 1070078919, covering the Mortgage, and in such
form as Lender may reasonably require or, alternatively, as Lender may request
in its sole discretion, a new mortgagee title insurance policy in form and
substance acceptable to Lender (collectively, the “Title Endorsements”),
including, without limitation, showing that the Security Documents are the only
monetary liens of record against the Property, and (ii) pay the cost of the
Title Endorsements, any escrow, filing or recording fees applicable to this
transaction, and Lender’s costs and expenses incurred in connection with this
Agreement or this transaction including without limitation, Lender’s reasonable
attorneys’ fees incurred in connection with this Agreement or this transaction.

 

4.             BUYER’S ASSUMPTION OF LOAN; NEW FINANCING STATEMENTS; ASSUMPTION
OF GUARANTY.  Buyer hereby expressly assumes, with recourse, subject to
nonrecourse provisions set forth in the Loan Documents, the unpaid balance due
and owing on the Note, together with interest thereon as provided in the Note,
together with all other obligations under the Note,  Mortgage and each and every
one of the Loan Documents, with the same force and effect as if Buyer had been
specifically named therein as the original maker, borrower, grantor or debtor,
as applicable it being specifically agreed by Buyer that to the extent said Note
is recourse that Lender’s remedies shall not in any respect or extent be limited
solely to the Property or any other collateral securing the obligation.  Buyer
further expressly promises to pay all loan installments as they become due and
to observe all obligations of the Note and Mortgage.  The foregoing assumption
by Buyer is absolute and unconditional, subject to non recourse provisions set
forth in the Loan Documents and is not subject to any defenses, waivers, claims
or offsets nor may it be affected or impaired by any agreement, condition,
statement or representation of Seller or Buyer or any failure to perform the
same and that Buyer hereby relinquishes, waives and releases any and all such
defenses, claims, offsets, and causes of action.  Buyer expressly agrees that it
has read and approved of and will comply with and be bound by all of the terms,
conditions, and provisions contained in the Mortgage, the Note and all other
Loan Documents.

 

4

--------------------------------------------------------------------------------


 

Buyer hereby authorizes Lender to file one or more UCC-1 and UCC-3 financing
statements covering fixtures and personal property and/or other collateral
related to the Real Property and covered by any of the Security Documents,
without signature of Buyer to the extent permitted by law (the “New Financing
Statements”), and Buyer hereby confirms that it grants Lender a security
interest in all fixtures, personal property and/or any other collateral
described in any of the Security Documents.

 

Guarantor hereby expressly assumes all the obligations of Original Guarantor
under the Guaranty, with the same force and effect as if Guarantor had been
named therein as an original indemnitor therein, and Guarantor agrees that
he/she shall be liable for all of such obligations as guarantor thereunder. 
Guarantor hereby expressly ratifies and reaffirms the Note, the Mortgage, the
Guaranty and each and every one of the other Loan Documents and acknowledges and
agrees that nothing in this Agreement (any provision to the contrary
notwithstanding), the Contract of Sale or any other document or instrument shall
in any way diminish the obligations of Guarantor under  the Note, the Mortgage,
the Guaranty or any other of the other Loan Documents.  The foregoing assumption
by Guarantor is absolute and unconditional, is not subject to any defenses,
waivers, claims or offsets nor may it be affected or impaired by any agreement,
condition, statement or representation of Seller or any failure to perform the
same and that Guarantor hereby relinquishes, waives and releases any and all
such defenses, claims, offsets, and causes of action.  Guarantor expressly
agrees that he has read and approved of and will comply with and be bound as
guarantor by all of the terms, conditions, and provisions contained in the
Guaranty.

 

5.             LIMITATION OF CONSENT.  Lender’s consent in this Agreement is
strictly limited to the conveyance of the Property from Seller to Buyer, and
this Agreement shall not constitute a waiver or modification of any requirement
of obtaining Lender’s consent to any future transfer of the Property or any
portion thereof or interest therein, nor shall it constitute a modification of
the terms, provisions, or requirements in the Loan Documents in any respect
except as expressly provided herein.  Buyer specifically acknowledges that any
transfer of the Property or any portion thereof or interest therein by Buyer
shall entitle Lender to accelerate the Note balance and foreclose the Mortgage. 
The Loan Documents are hereby ratified and except as expressly modified in this
Agreement, the Note, Mortgage and other Loan Documents remain unmodified and are
in full force and effect.

 


6.             NO REPRESENTATIONS OF LENDER.  BUYER RECOGNIZES AND AGREES THAT
LENDER HAS MADE NO REPRESENTATIONS OR WARRANTY, EITHER EXPRESS OR IMPLIED
REGARDING THE PROPERTY AND HAS NO RESPONSIBILITY WHATSOEVER WITH RESPECT TO THE
PROPERTY, THE CONDITION OF THE PROPERTY OR THE USE, OCCUPANCY, OR STATUS OF THE
PROPERTY.  TO THE EXTENT BUYER HAS ANY CLAIMS WHICH IN ANY MANNER RELATE TO THE
PROPERTY, THE CONDITION OF THE PROPERTY, OR THE USE, OCCUPANCY, OR STATUS OF THE
PROPERTY, THE SAME SHALL NOT BE ASSERTED AGAINST LENDER OR ITS AGENTS,
EMPLOYEES, PROFESSIONAL CONSULTANTS, AFFILIATED ENTITIES, SUCCESSORS OR ASSIGNS,
OR ASSERTED AS A DEFENSE TO ANY OF THE LOAN DOCUMENTS.


 


7.             EFFECT OF AGREEMENT.  THIS AGREEMENT SHALL BE DEEMED TO FORM A
PART OF THE LOAN DOCUMENTS.  THIS AGREEMENT SHALL NOT PREJUDICE ANY PRESENT OR
FUTURE RIGHTS, REMEDIES OR POWERS BELONGING OR ACCRUING TO LENDER UNDER THE LOAN
DOCUMENTS, NOR IMPAIR THE LIEN OF THE MORTGAGE.


 


8.             NO EFFECT ON LIENS OR PRIORITY.  NOTHING IN THIS AGREEMENT SHALL
IN ANY WAY RELEASE, DIMINISH OR AFFECT THE FIRST POSITION LIEN OF THE MORTGAGE
OR ANY LIENS CREATED BY, OR THE AGREEMENTS OR COVENANTS CONTAINED IN, THE LOAN
DOCUMENTS OR THE FIRST-LIEN PRIORITY OF ANY SUCH LIENS.  BUYER AGREES THAT THE
NOTE, THE MORTGAGE AND OTHER THE LOAN DOCUMENTS SHALL SECURE ALL OTHER SUMS THAT
MAY BE ADVANCED IN THE FUTURE BY LENDER TO BUYER OR ANY OF ITS SUCCESSORS OR
ASSIGNS OR ANY OTHER OWNER(S) OF THE PROPERTY PURSUANT TO THE TERMS OF THE LOAN
DOCUMENTS.


 

9.             BUYER’S CONTINUING RESPONSIBILITY FOR ENVIRONMENTAL MATTERS. 
Buyer and Guarantor each hereby specifically ratifies, affirms and confirms the
environmental obligations, covenants, indemnities and agreements set forth in
the Loan Documents, including, without limitation, the Environmental Indemnity.

 

5

--------------------------------------------------------------------------------


 


10.           BUYER’S ENVIRONMENTAL INDEMNIFICATION.  ALL REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS AND INDEMNITIES OF SELLER IN THE MORTGAGE AND
THE OTHER LOAN DOCUMENTS (AS ASSUMED BY BUYER) RELATING TO ENVIRONMENTAL MATTERS
AND/OR SECTION 9 OF THIS AGREEMENT SHALL NOT BE AFFECTED BY ANY INVESTIGATION BY
OR ON BEHALF OF LENDER OR BY ANY INFORMATION LENDER MAY HAVE OR OBTAIN WITH
RESPECT THERETO.


 


11.           SELLER’S REPRESENTATION AND WARRANTIES.  IN ORDER TO INDUCE LENDER
TO ENTER INTO THIS AGREEMENT, SELLER HEREBY REPRESENTS AND WARRANTS THAT II)
SELLER IS THE OWNER OF THE PROPERTY AND IS DULY AUTHORIZED TO EXECUTE, DELIVER
AND PERFORM THIS AGREEMENT; JJ) ANY COURT OR THIRD-PARTY APPROVALS NECESSARY FOR
SELLER TO ENTER INTO THIS AGREEMENT HAVE BEEN OBTAINED; KK) THE ENTITIES AND/OR
PERSONS EXECUTING THIS AGREEMENT ON BEHALF OF SELLER ARE DULY AUTHORIZED TO
EXECUTE AND DELIVER THIS AGREEMENT; LL) THIS AGREEMENT AND THE LOAN DOCUMENTS
ARE IN FULL FORCE AND EFFECT AND THE TRANSACTIONS CONTEMPLATED THEREIN
CONSTITUTE VALID AND BINDING OBLIGATIONS ENFORCEABLE BY LENDER IN ACCORDANCE
WITH THEIR TERMS AND HAVE NOT BEEN MODIFIED EITHER ORALLY OR IN WRITING; MM)
LENDER HAS NOT WAIVED ANY REQUIREMENTS OF THE LOAN DOCUMENTS NOR ANY OF LENDER’S
RIGHTS THEREUNDER; NN) NO EVENT OF DEFAULT (AS DEFINED IN THE MORTGAGE) EXISTS
OR ANY EVENT, WHICH, AS A RESULT OF THE PASSAGE OF TIME OR THE EXPIRATION OF ANY
CURE PERIOD WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT; OO) THERE EXISTS
NO DEFENSES OR CLAIMS OF SET OFF WITH RESPECT TO ANY SUMS OWING UNDER THE NOTE;
PP) ALL REPRESENTATIONS AND WARRANTIES IN THE CONTRACT OF SALE ARE TRUE AND
CORRECT; AND QQ) ALL REPRESENTATIONS AND WARRANTIES REFERRED TO HEREIN SHALL BE
TRUE AS OF THE DATE OF THIS AGREEMENT AND CLOSING AND SHALL SURVIVE CLOSING.


 


12.           BUYER’S REPRESENTATIONS, WARRANTIES AND COVENANTS.  IN ORDER TO
INDUCE LENDER TO ENTER INTO THIS AGREEMENT, BUYER HEREBY REPRESENTS AND WARRANTS
THAT RR) BUYER IS DULY AUTHORIZED TO EXECUTE, DELIVER AND PERFORM THIS
AGREEMENT; SS) ANY COURT OR THIRD-PARTY APPROVALS NECESSARY FOR BUYER TO ENTER
INTO THIS AGREEMENT HAVE BEEN OBTAINED; TT) THE ENTITIES AND/OR PERSONS
EXECUTING THIS AGREEMENT ON BEHALF OF BUYER ARE DULY AUTHORIZED TO EXECUTE AND
DELIVER THIS AGREEMENT ON BUYER’S BEHALF; UU) THIS AGREEMENT AND THE LOAN
DOCUMENTS ARE IN FULL FORCE AND EFFECT AND THE TRANSACTIONS CONTEMPLATED THEREIN
CONSTITUTE VALID AND BINDING OBLIGATIONS OF BUYER ENFORCEABLE BY LENDER IN
ACCORDANCE WITH THEIR TERMS AND HAVE NOT BEEN MODIFIED EITHER ORALLY OR IN
WRITING; VV) BUYER’S MAILING ADDRESS FOR ALL LENDER’S CORRESPONDENCE AND NOTICES
IS 27600 NORTHWESTERN HIGHWAY, SUITE 200, SOUTHFIELD, MICHIGAN  48034; WW) TO
THE BEST OF BUYER’S KNOWLEDGE AFTER REASONABLE INQUIRY AND INVESTIGATION, NO
DEFAULT OR EVENT OF DEFAULT EXISTS OR ANY EVENT, WHICH, AS A RESULT OF THE
PASSAGE OF TIME OR THE EXPIRATION OF ANY CURE PERIOD, OR BOTH, WOULD CONSTITUTE
A DEFAULT OR EVENT OF DEFAULT; XX) TO THE BEST OF BUYER’S KNOWLEDGE AFTER
DILIGENT INQUIRY AND INVESTIGATION, ALL REPRESENTATIONS AND WARRANTIES OF BUYER
IN THE CONTRACT OF SALE ARE TRUE AND CORRECT; YY) BUYER COVENANTS AND AGREES
THAT NO LIENS WILL ATTACH TO THE PROPERTY AS A RESULT OF OR IN ANY WAY RELATING
TO THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OTHER THAN
LIENS IN FAVOR OF LENDER; ZZ) BUYER HEREBY AUTHORIZES LENDER TO FILE ONE OR MORE
FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATIVE TO ALL OR
ANY PART OF THE PROPERTY WITHOUT THE SIGNATURE OF BUYER WHERE PERMITTED BY LAW,
AND OTHERWISE AGREES TO EXECUTE SAME AT LENDER’S REQUEST; AAA) THE EXECUTION,
DELIVERY, AND PERFORMANCE BY BUYER OF THIS AGREEMENT DOES NOT CONTRAVENE ANY LAW
OR CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING BUYER; BBB) NO CONSENT,
AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY PERSON OR ENTITIES IS
REQUIRED FOR THE DUE EXECUTION, DELIVERY OR PERFORMANCE BY BUYER OF THIS
AGREEMENT; CCC) UPON THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREIN AND THE
CONTRACT OF SALE, BUYER SHALL HAVE GOOD AND INDEFEASIBLE TITLE TO THE PROPERTY,
SUBJECT ONLY TO THE EXCEPTIONS TO TITLE REFERRED TO IN THE TITLE POLICY; DDD) NO
AMOUNTS ARE DUE OR CLAIMED TO BE DUE BY ANY PERSON OR ENTITY FOR LABOR PERFORMED
OR MATERIALS FURNISHED TO ANY PORTION OR ALL OF THE PROPERTY: EEE) TO THE BEST
OF BUYER’S KNOWLEDGE AFTER DILIGENT INQUIRY AND INVESTIGATION, BUYER IS NOT IN
DEFAULT ON ANY OBLIGATIONS TO ANY LIENHOLDERS WITH ANY INTEREST OR LIEN IN OR TO
ANY PORTION OR ALL OF THE PROPERTY; FFF) BUYER COVENANTS AND AGREES THAT IT
SHALL NOT DEFAULT IN ANY WAY ON ANY OBLIGATIONS OWING TO ANY LIENHOLDERS
(INCLUDING TAXING AUTHORITIES) WITH ANY INTEREST OR LIEN IN OR TO ANY PORTION OR
ALL OF THE PROPERTY; GGG) TO THE BEST OF BUYER’S KNOWLEDGE AFTER DILIGENT
INQUIRY AND INVESTIGATION, BUYER AND THE PROPERTY ARE IN COMPLIANCE WITH ALL
APPLICABLE ZONING ORDINANCES, GOVERNMENT REGULATIONS AND RESTRICTIVE COVENANTS
AFFECTING THE PROPERTY; HHH) THE ORGANIZATIONAL DOCUMENTS GOVERNING BUYER ARE IN
FULL FORCE AND EFFECT AND HAVE NOT BEEN AMENDED NOR CHANGED EXCEPT AS DISCLOSED
IN WRITING TO LENDER, OR NO PROCEEDING IS PENDING, PLANNED OR THREATENED FOR THE
DISSOLUTION OR ANNULMENT OF BUYER; III) BUYER IS DULY ORGANIZED AND VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE; JJJ) ALL
LICENSES, FILING FEES, INCOME AND OTHER TAXES DUE

 

6

--------------------------------------------------------------------------------


 


AND PAYABLE BY BUYER HAVE BEEN PAID IN FULL AND BUYER HAS ALL REQUISITE POWER
AND GOVERNMENTAL CERTIFICATES OF AUTHORITY, LICENSES, PERMITS, QUALIFICATIONS
AND DOCUMENTATION TO OWN, LEASE AND OPERATE THE PROPERTY AND TO CARRY ON ITS
BUSINESS AS NOW BEING, AND AS PROPOSED TO BE, CONDUCTED IN THE STATE OF
MICHIGAN; KKK) THERE IS NO BANKRUPTCY OR RECEIVERSHIP PROCEEDING PENDING OR
THREATENED AGAINST BUYER; LLL) BUYER HAS NO INTENTION AS OF THE DATE OF THIS
AGREEMENT TO DO ANY OF THE FOLLOWING WITHIN AT LEAST 180 DAYS AFTER SAID DATE:
I) SEEK ENTRY OF ANY ORDER FOR RELIEF AS A DEBTOR AND A PROCEEDING UNDER THE
CODE (DEFINED BELOW), II) SEEK CONSENT TO OR NOT CONTEST THE APPOINTMENT OF A
RECEIVER OR TRUSTEE FOR ITSELF OR FOR ALL OR ANY PART OF ITS PROPERTY, III) FILE
A PETITION SEEKING RELIEF UNDER ANY BANKRUPTCY, ARRANGEMENT, REORGANIZATION OR
OTHER DEBTOR RELIEF LAWS, OR IV) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
ITS CREDITORS, AND LENDER IS ENTITLED TO RELY, AND HAS RELIED, UPON THIS
REPRESENTATION AND WARRANTY IN THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
ALL OTHER DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY LENDER IN
CONNECTION WITH THIS AGREEMENT; MMM) THERE ARE NO TAXES, ASSESSMENTS, OR LEVIES
OF ANY TYPE WHATSOEVER THAT CAN BE IMPOSED UPON AND COLLECTED FROM THE PROPERTY
ARISING OUT OF OR IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF THE PROPERTY,
OR ANY PUBLIC IMPROVEMENTS IN THE GENERAL VICINITY OF THE PROPERTY OTHER THAN
NORMAL AND CUSTOMARY REAL ESTATE TAXES THAT ARE NOT YET DUE OR PAYABLE; NNN) THE
NEXT PAYMENT FOR REAL PROPERTY TAXES ON THE PROPERTY, WHICH WILL BE FOR SUCH
TAXES FOR THE CALENDAR YEAR 2004, IS DUE DECEMBER 1, 2003; OOO) ALL INSURANCE
REQUIRED BY THE SECURITY DOCUMENTS (THE “REQUIRED INSURANCE”) IS CURRENTLY
MAINTAINED ON THE PROPERTY AND SUCH POLICY CONTAINS THE NON-CONTRIBUTORY NEW
YORK STANDARD MORTGAGE CLAUSE OR ITS EQUIVALENT IN FAVOR OF WELLS FARGO BANK
MINNESOTA, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF SALOMON BROTHERS
MORTGAGE SECURITIES VII, INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2001-C2, ITS SUCCESSORS AND/OR ASSIGNS, C/O MIDLAND LOAN SERVICES, INC.,
MASTER SERVICER, 10851 MASTIN, SUITE 700, OVERLAND PARK, KANSAS 66210, RE: LOAN
NUMBER 03-0812070; PPP) ALL INSURANCE PREMIUMS ON THE REQUIRED INSURANCE HAVE
BEEN PAID; QQQ) THE REQUIRED INSURANCE WILL CONTINUE IN PLACE AFTER THE DATE THE
PROPERTY IS CONVEYED TO BUYER; RRR) THERE IS NO PENDING OR, TO THE BEST OF
BUYER’S KNOWLEDGE AFTER DILIGENT INQUIRY AND INVESTIGATION, THREATENED ACTION,
SUIT, CLAIM, LITIGATION, OR PROCEEDING BY AN ENTITY, INDIVIDUAL, OR GOVERNMENTAL
AGENCY AFFECTING THE PROPERTY WHICH WOULD IN ANY WAY CONSTITUTE A LIEN, CLAIM,
OR OBLIGATION OF ANY KIND AGAINST THE PROPERTY AND, TO BUYER’S KNOWLEDGE AFTER
DILIGENT INQUIRY AND INVESTIGATION, THREATENED CONDEMNATION OR SIMILAR
PROCEEDINGS OR ASSESSMENTS AFFECTING THE PROPERTY OR ANY PART THEREOF NOR, TO
BUYER’S KNOWLEDGE, ARE ANY SUCH ASSESSMENTS OR PROCEEDINGS CONTEMPLATED BY ANY
GOVERNMENTAL AUTHORITY; SSS) TO THE BEST OF BUYER’S KNOWLEDGE AFTER DILIGENT
INQUIRY AND INVESTIGATION, BUYER IS NOT IN BREACH OF ANY LAW OR REGULATION, OR
UNDER ANY ORDER OF ANY COURT OR FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY, OR INSTRUMENTALITY, WHEREVER
LOCATED, WITH RESPECT TO THE PROPERTY OR BUYER’S PRESENT USE OR OPERATION OF THE
PROPERTY, OF WHICH BUYER HAS RECEIVED NOTICE OR OTHERWISE HAS KNOWLEDGE THEREOF;
TTT) ALL REPRESENTATIONS AND WARRANTIES REFERRED TO IN THIS AGREEMENT SHALL BE
TRUE AS OF THE DATE OF THIS AGREEMENT AND CLOSING AND SHALL SURVIVE CLOSING; AND
UUU) BUYER HEREBY SPECIFICALLY RATIFIES AND AFFIRMS THAT IT HAS COMPLIED AND
WILL CONTINUE TO COMPLY WITH THE “SINGLE PURPOSE ENTITY” REQUIREMENTS SET FORTH
IN ANY OF THE LOAN DOCUMENTS.  NONE OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS, AGREEMENTS AND INDEMNITIES OF BUYER IN THE LOAN DOCUMENTS OR THIS
AGREEMENT SHALL BE AFFECTED BY ANY INVESTIGATION BY OR ON BEHALF OF LENDER OR BY
ANY INFORMATION LENDER MAY HAVE OR OBTAIN WITH RESPECT THERETO.  WITHOUT
LIMITING ANY OF THE FOREGOING, AT ALL TIMES BUYER SHALL COMPLY WITH ALL TERMS OF
THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION, THE INSURANCE REQUIREMENTS OF
THE MORTGAGE AND ANY OTHER LOAN DOCUMENTS.  ALTHOUGH LENDER MAY ACCEPT CERTAIN
EVIDENCE OF INSURANCE FOR PURPOSES OF CLOSING THE LOAN ASSUMPTION TRANSACTION
CONTEMPLATED HEREBY, LENDER OR ITS SERVICER MAY AT ANY TIME AND FROM TIME TO
TIME REQUEST ADDITIONAL INSURANCE INFORMATION FROM BUYER TO ENSURE OR MONITOR
BUYER’S COMPLIANCE WITH THE INSURANCE PROVISIONS OF THE MORTGAGE AND ANY OTHER
LOAN DOCUMENTS AND MAY REQUEST THAT BUYER PROVIDE SUCH COVERAGES AS LENDER OR
ITS SERVICER MAY REQUIRE CONSISTENT WITH THE TERMS OF THE LOAN DOCUMENTS.  BY
ENTERING INTO THIS AGREEMENT, LENDER SPECIFICALLY DOES NOT WAIVE OR MODIFY ANY
OF THE INSURANCE REQUIREMENTS UNDER THE LOAN DOCUMENTS NOR ANY OF THE REMEDIES
PROVIDED THEREIN FOR FAILURE TO SECURE SUCH REQUIRED INSURANCE COVERAGE.


 


13.           RELEASE OF SELLER AND ORIGINAL GUARANTOR.  SUBJECT TO SELLER’S
FULL PERFORMANCE OF ALL OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER, LENDER HEREBY
RELEASES SELLER FROM ALL LIABILITY AND OBLIGATIONS IT MAY NOW OR HEREAFTER HAVE
UNDER THE LOAN DOCUMENTS ACCRUING ON OR AFTER THE DATE HEREOF, EXCEPT FOR VVV)
ANY ENVIRONMENTAL OR OTHER DAMAGE TO THE PROPERTY ACCRUING, OCCURRING OR
RELATING TO ACTS OR OMISSIONS PRIOR TO THE CLOSING; WWW) OBLIGATIONS ARISING
FROM THE CONTRACT OF SALE; XXX) THE PAYMENT OF TAXES ACCRUING PRIOR TO THE
CLOSING; YYY) FRAUDULENT OR TORTIOUS CONDUCT INCLUDING, BUT NOT LIMITED TO,
INTENTIONAL MISREPRESENTATION OF FINANCIAL

 

7

--------------------------------------------------------------------------------


 


DATA PRESENTED TO LENDER; AND ZZZ) ANY OBLIGATIONS ARISING, ACCRUING OR RELATING
TO ANY TIME PRIOR TO THE DATE HEREOF.  SUBJECT TO ORIGINAL GUARANTOR’S FULL
PERFORMANCE OF ALL OF ITS OBLIGATIONS HEREUNDER, AND EFFECTIVE ONLY UPON, AND
NOT BEFORE, GUARANTOR’S ACQUISITION (WITH LENDER’S PRIOR WRITTEN CONSENT ON
TERMS AND CONDITIONS ACCEPTABLE TO LENDER IN ITS SOLE AND ABSOLUTE DISCRETION)
OF ALL OF THE DIRECT OR INDIRECT OWNERSHIP OF BUYER (WHICH THE SELLER, BUYER AND
GUARANTOR ANTICIPATE SHALL OCCUR WITHIN FIFTEEN (15) DAYS AFTER THE CLOSING),
LENDER HEREBY RELEASES ORIGINAL GUARANTOR FROM ALL LIABILITY AND OBLIGATIONS IT
MAY NOW OR HEREAFTER HAVE UNDER THE LOAN DOCUMENTS ACCRUING ON OR AFTER THE DATE
HEREOF, EXCEPT FOR (I) ANY ENVIRONMENTAL OR OTHER DAMAGE TO THE PROPERTY
ACCRUING, OCCURRING OR RELATING TO ACTS OR OMISSIONS PRIOR TO THE CLOSING; (II)
OBLIGATIONS ARISING FROM THE CONTRACT OF SALE; (III) THE PAYMENT OF TAXES
ACCRUING PRIOR TO THE CLOSING; (IV) FRAUDULENT OR TORTIOUS CONDUCT INCLUDING,
BUT NOT LIMITED TO, INTENTIONAL MISREPRESENTATION OF FINANCIAL DATA PRESENTED TO
LENDER; AND (V) ANY OBLIGATIONS ARISING, ACCRUING OR RELATING TO ANY TIME PRIOR
TO THE DATE HEREOF.


 


14.           FURTHER ASSURANCES.  BUYER AGREES TO DO ANY ACT OR EXECUTE ANY
ADDITIONAL DOCUMENTS REQUESTED BY LENDER AS MAY REASONABLY BE REQUIRED BY LENDER
TO EFFECTUATE THE PURPOSES OF THIS AGREEMENT OR TO PERFECT OR RETAIN ITS
PERFECTED SECURITY INTEREST IN THE PROPERTY OR THE FIRST-LIEN PRIORITY OF ANY
SUCH SECURITY INTEREST.


 


15.           INUREMENT; NO MODIFICATION OF PURCHASE AGREEMENT.  SUBJECT TO THE
QUALIFICATION CONTAINED IN SECTION 5 ABOVE, THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, SUCCESSORS IN INTEREST AND PERMITTED ASSIGNS.  AS BETWEEN
BUYER AND SELLER, THE RIGHTS AND OBLIGATIONS OF BUYER AND SELLER UNDER THE
CONTRACT OF SALE ARE NOT MODIFIED BY THIS AGREEMENT.


 


16.           GOVERNING LAW/SEVERABILITY.  THIS AGREEMENT SHALL IN ALL RESPECTS
BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF MICHIGAN.  IN THE EVENT ONE OR MORE PROVISIONS OF THE
AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY OR
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED.


 


17.           NO LEGAL RESTRICTIONS ON PERFORMANCE.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND COMPLIANCE WITH THE PROVISIONS HEREOF WILL NOT CONFLICT
WITH, OR CONSTITUTE A BREACH OF OR A DEFAULT UNDER ANY AGREEMENT OR OTHER
INSTRUMENT TO WHICH BUYER OR SELLER IS A PARTY OR BY WHICH IT IS BOUND.


 


18.           MODIFICATIONS.  NEITHER THIS AGREEMENT, NOR ANY TERM OR PROVISION
HEREOF, MAY BE CHANGED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE
CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


 


19.           RELEASE AND WAIVER OF CLAIMS.  IN CONSIDERATION OF LENDER’S
AGREEMENT TO ENTER INTO THIS AGREEMENT, SELLER, AND BUYER HEREBY AGREE AS
FOLLOWS:


 

A.            GENERAL RELEASE AND WAIVER OF CLAIMS.  SELLER, ORIGINAL GUARANTOR,
BUYER AND GUARANTOR (COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY JOINTLY AND
SEVERALLY RELEASE AND FOREVER DISCHARGE LENDER AND THEIR RESPECTIVE SUCCESSORS,
ASSIGNS, PARTNERS, DIRECTORS, OFFICERS, AGENTS, ATTORNEYS, ADMINISTRATORS,
TRUSTEES, SUBSIDIARIES, AFFILIATES, BENEFICIARIES, SHAREHOLDERS,
REPRESENTATIVES, AGENTS, SERVANTS AND EMPLOYEES FROM ANY AND ALL RIGHTS,
PROCEEDINGS, AGREEMENTS, CONTRACTS, JUDGMENTS, DEBTS, COSTS, EXPENSES, PROMISES,
DUTIES, CLAIMS, DEMANDS, CROSS-ACTIONS, CONTROVERSIES, CAUSES OF ACTION,
DAMAGES, RIGHTS, LIABILITIES AND OBLIGATIONS, AT LAW OR IN EQUITY WHATSOEVER,
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CHOATE OR INCHOATE, WHETHER PAST,
PRESENT OR FUTURE, NOW HELD, OWNED OR POSSESSED BY, ANY RELEASING PARTY (TO THE
EXTENT ARISING OR ACCRUING ON OR PRIOR TO THE DATE HEREOF), OR WHICH ANY
RELEASING PARTY MAY HEREAFTER HOLD OR CLAIM TO HOLD FROM THE BEGINNING OF TIME
TO THE DATE OF THIS AGREEMENT UNDER COMMON LAW OR STATUTORY RIGHT, KNOWN OR
UNKNOWN, ARISING, DIRECTLY OR INDIRECTLY, PROXIMATELY OR REMOTELY, OUT OF THE
PROPERTY, THE LOAN OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE DOCUMENTS,
INSTRUMENTS OR ANY OTHER TRANSACTIONS RELATING THERETO OR THE TRANSACTIONS
CONTEMPLATED THEREBY INCLUDING, WITHOUT LIMITATION, ANY AND ALL RIGHTS,
PROCEEDINGS, AGREEMENTS, CONTRACTS, JUDGMENTS, DEBTS, EXPENSES, PROMISES,
DUTIES, CLAIMS, DEMANDS, CROSS-ACTIONS, CONTROVERSIES, CAUSES OF ACTION,
DAMAGES, RIGHTS, LIABILITY AND OBLIGATIONS WHETHER BASED UPON TORT, FRAUD,
BREACH OF

 

8

--------------------------------------------------------------------------------


 

ANY DUTY OF FAIR DEALING, BREACH OF CONFIDENCE, UNDUE INFLUENCE, DURESS,
ECONOMIC COERCION, CONFLICT OF INTEREST, NEGLIGENCE, BAD FAITH, INTENTIONAL OR
NEGLIGENT INFLICTION OF MENTAL DISTRESS, TORTUOUS INTERFERENCE WITH CONTRACTUAL
RELATIONS, TORTUOUS INTERFERENCE WITH CORPORATE GOVERNANCE OR PROSPECTIVE
BUSINESS ADVANTAGE, BREACH OF CONTRACT, DECEPTIVE TRADE PRACTICES, LIBEL,
SLANDER, CONSPIRACY OR ANY CLAIM FOR WRONGFULLY ACCELERATING THE NOTE OR
WRONGFULLY ATTEMPTING TO FORECLOSE ON ANY COLLATERAL RELATING TO THE NOTE,
CONTRACT OR USURY, BUT ONLY TO THE EXTENT THAT THE FOREGOING ARISE IN CONNECTION
WITH EVENTS WHICH OCCURRED PRIOR TO THE DATE OF THIS AGREEMENT (COLLECTIVELY,
THE “RELEASED CLAIMS”).  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THIS
RELEASE SHALL INCLUDE THE FOLLOWING MATTERS:  (A) ALL ASPECTS OF THIS AGREEMENT,
THE NOTE, THE MORTGAGE, AND ALL OTHER LOAN DOCUMENTS, AND ALL PRIOR NEGOTIATIONS
BETWEEN OR ON BEHALF OF BUYER AND/OR SELLER AND LENDER AND THE DEMANDS AND
REQUESTS BY LENDER OF SELLER OR BUYER CONCERNING THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, ALL MEETINGS, TELEPHONE CALLS,
CORRESPONDENCE AND/OR OTHER CONTACTS AMONG OR ON BEHALF OF BUYER AND/OR SELLER
AND LENDER INCIDENT TO THE ATTEMPTS OF SAID PARTIES TO REACH AN AGREEMENT, OR IN
CONNECTION WITH THE NOTE, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS AND THE
ATTEMPT(S) OF LENDER TO COLLECT THE NOTE, AND (B) THE EXERCISE BY LENDER OF ITS
RIGHTS UNDER ANY OF THE LOAN DOCUMENTS OR ANY OF ITS RIGHTS UNDER THIS
AGREEMENT, THE NOTE, THE MORTGAGE OR ANY OTHER LOAN DOCUMENTS OR AT LAW OR IN
EQUITY.

 

This release is intended to release all liability of any character claimed for
damages, of any type or nature, for injunctive or other relief, for attorneys’
fees, interest or any other liability whatsoever, whether statutory, or
contractual or tort in character, or of any other nature or character, now or
henceforth in any way related to any and all matters and dealings of any nature
whatsoever asserted or assertable by or on behalf of any of the Releasing
Parties against Lender, including, without limitation, any loss, cost or damage
in connection with, or based upon, any breach of fiduciary duty, breach of any
duty of fair dealing or good faith, breach of confidence, breach of funding
commitment, breach of any other duty, breach of any statutory right, fraud,
usury, undue influence, duress, economic coercion, conflict of interest,
negligence, bad faith, malpractice, violations of the Racketeer Influenced and
Corrupt Organizations Act, intentional or negligent infliction of mental
distress, tortious interference with corporate or other governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander, conspiracy or any other cause of action, but only to the extent
that the foregoing arise in connection with events which occurred prior to the
date of execution hereof.

 

The Releasing Parties each understand and agree that this is a full, final and
complete release and agree that this release may be pleaded as an absolute and
final bar to any or all suit or suits pending or which may thereafter be filed
or prosecuted by any of the Releasing Parties, or anyone claiming by, through or
under any of the Releasing Parties, in respect of any of the matters released
hereby, and that no recovery on account of the matters described herein may
hereafter be had from anyone whomsoever, and that the consideration given for
this release is no admission of liability and that no Releasing Party, nor those
claiming under it will ever claim that it is.

 

B.            RELEASES BINDING ON AFFILIATES OF RELEASING PARTIES.  THE
PROVISIONS, WAIVERS AND RELEASES SET FORTH ARE BINDING UPON EACH RELEASING PARTY
AND THEIR RESPECTIVE AGENTS, EMPLOYEES, REPRESENTATIVES, OFFICERS, DIRECTORS,
GENERAL PARTNERS, LIMITED PARTNERS, JOINT SHAREHOLDERS, BENEFICIARIES, TRUSTEES,
ADMINISTRATORS, SUBSIDIARIES, AFFILIATES, EMPLOYEES, SERVANTS AND ATTORNEYS.

 


20.           BOOKS AND RECORDS.  WITHOUT LIMITING ANY OTHER PROVISION OF THIS
AGREEMENT, BUYER AND GUARANTOR ACKNOWLEDGE AND AFFIRM THEIR RESPECTIVE
OBLIGATIONS UNDER SECTION 10 OF THE  MORTGAGE.


 


21.           NOTICES.  ALL NOTICES TO LENDER, SELLER, OR BUYER IN CONNECTION
WITH THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE ADDRESSED TO THE INTENDED
RECIPIENT THEREOF AT ITS ADDRESS AS SET FORTH BELOW THEIR SIGNATURE ON THIS
AGREEMENT (OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING FROM
TIME TO TIME BY NOTICE GIVEN TO SELLER, BUYER OR LENDER).  ADDITIONALLY, ANY
ADDRESSES FOR NOTICES TO THE BORROWER UNDER ANY OF THE LOAN DOCUMENTS IS
SUPPLEMENTED TO INCLUDE BUYER AT ITS ADDRESS SET FORTH BELOW ITS SIGNATURE ON
THIS AGREEMENT.  ALL NOTICES GIVEN TO ANY PARTY OF THIS TRANSACTION SHALL BE
DEEMED EFFECTIVELY GIVEN I) UPON PERSONAL DELIVERY OF ANY SUCH NOTICE TO THE
PREMISES OF THE INTENDED RECIPIENT AS REQUIRED ABOVE OR AS MOST RECENTLY
DESIGNATED BY SUCH INTENDED RECIPIENT AS PROVIDED HEREIN; OR II) TWO (2)
BUSINESS DAYS FOLLOWING THE DEPOSIT OF AN ENVELOPE CONTAINING SUCH NOTICE IN THE

 

9

--------------------------------------------------------------------------------


 


UNITED STATES MAIL, SENT BY CERTIFIED MAIL, POSTAGE PRE-PAID AND ADDRESSED TO
THE INTENDED RECIPIENT AS SET FORTH ABOVE OR, AS MOST RECENTLY DESIGNATED, BY
THE INTENDED RECIPIENTS AS PROVIDED HEREIN.


 


22.           BUYER’S SPECIFIC RATIFICATION, REAFFIRMATION AND CONFIRMATION OF
LOAN DOCUMENTS.  BUYER AGREES TO PERFORM EACH AND EVERY OBLIGATION UNDER THE
LOAN DOCUMENTS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AND CONDITIONS.  IT IS
EXPRESSLY UNDERSTOOD THAT LENDER WILL HEREAFTER REQUIRE PERFORMANCE OF ANY AND
ALL TERMS, CONDITIONS, OR REQUIREMENTS OF ALL DOCUMENTS AND AGREEMENTS EXECUTED
BY BUYER RELATING TO THE LOAN DOCUMENTS. BUYER ACKNOWLEDGES AND AGREES THAT ANY
PERFORMANCE OR NON-PERFORMANCE OF THE LOAN DOCUMENTS PRIOR TO THE EFFECTIVE DATE
DOES NOT AFFECT OR DIMINISH IN ANY WAY THE REQUIREMENT OF COMPLIANCE WITH THE
LOAN DOCUMENTS.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THE VALIDITY OR
PRIORITY OF THE LIENS AND SECURITY INTERESTS EVIDENCED BY ANY OF THE SECURITY
DOCUMENTS ARE NOT DIMINISHED IN ANY WAY BY THIS AGREEMENT AND THAT THE MORTGAGE
CONTINUES TO BE A FIRST AND SUPERIOR MORTGAGE LIEN AND SECURITY INTEREST ON THE
PROPERTY.  THE AGREEMENTS AND OBLIGATIONS OF BUYER UNDER THE LOAN DOCUMENTS ARE
HEREBY RATIFIED, BROUGHT FORWARD, RENEWED AND EXTENDED UNTIL THE LOAN SHALL HAVE
BEEN FULLY PAID AND DISCHARGED.  BUYER HEREBY RATIFIES, AFFIRMS, REAFFIRMS,
ACKNOWLEDGES, CONFIRMS AND AGREES THAT THE LOAN DOCUMENTS REPRESENT THE VALID,
BINDING AND ENFORCEABLE OBLIGATIONS OF BUYER.  LENDER AND BUYER HEREBY AGREE
THAT THIS AGREEMENT AND THE LOAN DOCUMENTS, AS APPLICABLE ARE IN FULL FORCE AND
EFFECT SO THAT NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS MODIFYING IN ANY
MANNER THE LOAN DOCUMENTS. BUYER SPECIFICALLY EXTENDS THE LIENS AND SECURITY
INTERESTS OF THE SECURITY DOCUMENTS AND AGREES THAT THE SECURITY DOCUMENTS AAAA)
SHALL COVER THE LOAN, AND BBBB) SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT
UNTIL THE LOAN IS PAID IN FULL AND ALL OTHER OBLIGATIONS UNDER THE LOAN
DOCUMENTS ARE FULLY PERFORMED AND SATISFIED.  BUYER HEREBY AGREES THAT THIS
AGREEMENT IN NO WAY ACTS AS A DIMINISHMENT, IMPAIRMENT, RELEASE OR
RELINQUISHMENT OF THE LIENS, POWER, TITLE, SECURITY INTEREST AND RIGHTS SECURING
OR GUARANTEEING PAYMENT OF THE LOAN.  THE SECURITY DOCUMENTS ARE HEREBY RENEWED,
EXTENDED, RATIFIED, CONFIRMED AND CARRIED FORWARD BY BUYER IN ALL RESPECTS. 
NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS A WAIVER OF ANY RIGHTS, REMEDIES,
OR RECOURSES AVAILABLE TO LENDER WITH RESPECT TO ANY DEFAULT BY BUYER UNDER THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS, AS APPLICABLE.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, LENDER HEREBY PRESERVES ALL OF ITS RIGHTS AGAINST BUYER, AND
ALL ITS COLLATERAL, INCLUDING, WITHOUT LIMITATION, THE PROPERTY.


 


23.           PROHIBITED TRANSFERS.  BUYER AND GUARANTOR HEREBY ACKNOWLEDGE AND
AFFIRM ALL OF THE TERMS, PROVISIONS, CONDITIONS, COVENANTS AND RESTRICTIONS SET
FORTH IN SECTION 15 OF THE MORTGAGE.


 


24.           NO JURY TRIAL.  SELLER, BUYER, ORIGINAL GUARANTOR, GUARANTOR AND
LENDER HEREBY SEVERALLY, VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVE ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THE
NOTE, MORTGAGE OR ANY OTHER LOAN DOCUMENT OR CONCERNING THE OBLIGATIONS UNDER
THE LOAN DOCUMENTS AND/OR WITH REGARD TO THE PROPERTY OR PERTAINING TO ANY
TRANSACTION RELATED TO OR CONTEMPLATED IN THE MORTGAGE, REGARDLESS OF WHETHER
SUCH ACTION OR PROCEEDING CONCERNS ANY CONTRACTUAL OR TORTUOUS OR OTHER CLAIM,
SELLER AND BUYER ACKNOWLEDGE THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL
INDUCEMENT TO LENDER IN EXTENDING THE CREDIT DESCRIBED HEREIN, THAT LENDER WOULD
NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THE SELLER HAS
BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN
ATTORNEY IN CONNECTION WITH THE MORTGAGE AND UNDERSTANDS THE LEGAL EFFECT OF
THIS JURY TRIAL WAIVER.


 


25.           HEADINGS.  THE SECTION HEADINGS CONTAINED HEREIN ARE INTENDED FOR
CONVENIENCE OF REFERENCE AND SHALL NOT BE DEEMED TO DEFINE, LIMIT OR DESCRIBE
THE SCOPE OR INTENT OF THE RESPECTIVE PROVISIONS OF THIS AGREEMENT.


 


26.           BANKRUPTCY OF BUYER.  BUYER AS A MATERIAL INDUCEMENT TO LENDER TO
ENTER INTO THIS AGREEMENT, AND IN CONSIDERATION OF THE MUTUAL COVENANTS
CONTAINED IN THIS AGREEMENT, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, BY
ITS EXECUTION HEREOF COVENANTS AND AGREES THAT IN THE EVENT BUYER SHALL CCCC)
FILE ANY

 

10

--------------------------------------------------------------------------------


 


PETITION WITH ANY BANKRUPTCY COURT OR BE THE SUBJECT OF ANY PETITION UNDER THE
UNITED STATES BANKRUPTCY CODE (11 U.S.C. §101 ET SEQ., THE “CODE”), DDDD) FILE
OR BE THE SUBJECT OF ANY PETITION SEEKING ANY REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION, OR SIMILAR RELIEF UNDER ANY
PRESENT OR FUTURE FEDERAL OR STATE ACT OR LAW RELATING TO BANKRUPTCY,
INSOLVENCY, OR OTHER RELIEF FOR DEBTORS, EEEE) HAVE SOUGHT OR CONSENTED TO OR
ACQUIESCED IN THE APPOINTMENT OF ANY TRUSTEE, RECEIVER, CONSERVATOR, OR
LIQUIDATOR, OR FFFF) BE THE SUBJECT OF ANY ORDER, JUDGMENT, OR DECREE ENTERED BY
ANY COURT OF COMPETENT JURISDICTION APPROVING A PETITION FILED AGAINST SUCH
PARTY FOR ANY REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT,
LIQUIDATION, DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE FEDERAL
OR STATE ACT OR LAW RELATING TO BANKRUPTCY, INSOLVENCY, OR RELIEF FOR DEBTORS,
LENDER SHALL THEREUPON BE ENTITLED, AND BUYER IRREVOCABLY CONSENTS, TO THE ENTRY
OF AN ORDER BY A BANKRUPTCY COURT GRANTING TO LENDER RELIEF FROM ANY AUTOMATIC
STAY IMPOSED BY SECTION 362 OF THE CODE, OR OTHERWISE, ON OR AGAINST THE
EXERCISE OF THE RIGHTS AND REMEDIES OTHERWISE AVAILABLE TO LENDER AS PROVIDED IN
THE LOAN DOCUMENTS, THIS AGREEMENT OR AS OTHERWISE PROVIDED BY LAW OR IN EQUITY,
AND BUYER HEREBY IRREVOCABLY WAIVES ITS RIGHT TO OBJECT TO, ATTEMPT TO ENJOIN OR
OTHERWISE INTERFERE WITH SUCH RELIEF AND THE EXERCISE AND ENFORCEMENT BY LENDER
OF ITS RIGHTS AND REMEDIES FOLLOWING ENTRY OF SUCH ORDER.  WITHOUT LIMITING THE
GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, BUYER AGREES THAT LENDER WILL
BE ENTITLED TO AND HEREBY CONSENTS TO IMMEDIATE RELIEF FROM THE AUTOMATIC STAY
IMPOSED BY THE CODE TO ALLOW LENDER TO TAKE ANY AND ALL ACTIONS NECESSARY,
DESIRABLE OR APPROPRIATE TO ENFORCE ANY RIGHTS LENDER MAY HAVE UNDER THE LOAN
DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO POSSESSION OF THE
PROPERTY, COLLECTION OF RENTS, AND/OR THE COMMENCEMENT OR CONTINUATION OF AN
ACTION TO FORECLOSE LENDER’S LIENS AND SECURITY INTERESTS.  BUYER FURTHER AGREES
THAT THE FILING OF ANY PETITION FOR RELIEF UNDER THE CODE WHICH POSTPONES,
PREVENTS, DELAYS, OR OTHERWISE HINDERS LENDER’S EFFORTS TO COLLECT THE AMOUNTS
DUE UNDER THE NOTE OR TO LIQUIDATE ANY OF THE COLLATERAL THEREFOR SHALL BE
DEEMED TO HAVE BEEN FILED IN BAD FAITH AND, THEREFORE, SHALL BE SUBJECT TO
PROMPT DISMISSAL OR CONVERSION TO A CASE UNDER CHAPTER 7 OF THE CODE UPON MOTION
THEREFOR BY LENDER.  FURTHER, BUYER AGREES THAT IT WILL NOT SEEK, APPLY FOR OR
CAUSE THE ENTRY OF ANY ORDER ENJOINING, STAYING, OR OTHERWISE PROHIBITING OR
INTERFERING WITH LENDER’S OBTAINING AN ORDER GRANTING RELIEF FROM THE AUTOMATIC
STAY AND ENFORCEMENT OF ANY RIGHTS WHICH LENDER MAY HAVE UNDER THE LOAN
DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, LENDER’S RIGHT TO POSSESSION OF THE
PROPERTY, COLLECTION OF RENTS AND/OR THE COMMENCEMENT OR CONTINUATION OF AN
ACTION TO FORECLOSE LENDER’S LIENS AND SECURITY INTERESTS UNDER THE LOAN
DOCUMENTS.


 


27.           COMPLIANCE WITH INTEREST LAW.  IT IS THE INTENTION OF SELLER,
ORIGINAL GUARANTOR, BUYER, GUARANTOR AND LENDER TO CONFORM STRICTLY TO THE
INTEREST LAW (HEREIN DEFINED).  ACCORDINGLY, BUYER AND LENDER AGREE THAT ANY
PROVISIONS CONTAINED IN THE NOTE OR IN ANY OF THE OTHER LOAN DOCUMENTS TO THE
CONTRARY NOTWITHSTANDING, THE AGGREGATE OF ALL INTEREST, OR CONSIDERATION
CONSTITUTING INTEREST UNDER THE INTEREST LAW, THAT IS TAKEN, RESERVED,
CONTRACTED FOR, CHARGED OR RECEIVED UNDER THE NOTE OR UNDER ANY OF THE AFORESAID
DOCUMENTS OR OTHERWISE IN CONNECTION WITH THIS LOAN TRANSACTION SHALL UNDER NO
CIRCUMSTANCES EXCEED THE MAXIMUM AMOUNT OF INTEREST ALLOWED BY THE INTEREST
LAW.  IF ANY EXCESS INTEREST IS PROVIDED FOR IN THE NOTE OR IN ANY OF THE OTHER
LOAN DOCUMENTS, THEN I) THE PROVISIONS OF THIS PARAGRAPH SHALL GOVERN AND
CONTROL, II) NEITHER BUYER NOR BUYER’S SUCCESSORS OR ASSIGNS SHALL BE OBLIGATED
TO PAY THE AMOUNT OF SUCH INTEREST TO THE EXTENT THAT IT IS IN EXCESS OF THE
MAXIMUM AMOUNT OF INTEREST ALLOWED BY THE INTEREST LAW, III) ANY SUCH EXCESS
SHALL BE DEEMED A MISTAKE AND CANCELED AUTOMATICALLY AND, IF THERETOFORE PAID,
SHALL BE CREDITED AGAINST THE INDEBTEDNESS (OR IF THE NOTE SHALL HAVE BEEN PAID
IN FULL, REFUNDED TO BUYER), AND IV) THE EFFECTIVE RATE OF INTEREST SHALL BE
AUTOMATICALLY SUBJECT TO REDUCTION TO THE MAXIMUM LEGAL RATE OF INTEREST (AS
HEREINAFTER DEFINED).  TO THE EXTENT PERMITTED BY THE INTEREST LAW, ALL SUMS
PAID OR AGREED TO BE PAID TO LENDER FOR THE USE, FORBEARANCE, OR DETENTION OF
THE INDEBTEDNESS SHALL BE AMORTIZED, PRORATED, ALLOCATED AND SPREAD THROUGHOUT
THE FULL TERM OF THE NOTE.  FOR PURPOSES OF THE NOTE, “INTEREST LAW” SHALL MEAN
ANY PRESENT OR FUTURE LAW OF THE STATE OF MICHIGAN (MEANING THE INTERNAL LAWS OF
SAID STATE AND NOT THE LAWS OF SAID STATE RELATING TO CHOICE OF LAW), THE UNITED
STATES OF AMERICA OR ANY OTHER JURISDICTION, WHICH HAS APPLICATION TO THE
INTEREST AND OTHER CHARGES UNDER THE NOTE OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS AND TO THE CLASSIFICATION OF BUYER UNDER SUCH LAW.  FOR PURPOSES OF
THE NOTE, THE “MAXIMUM LEGAL RATE OF INTEREST” SHALL MEAN THE MAXIMUM EFFECTIVE
CONTRACT RATE OF INTEREST THAT LENDER MAY FROM TIME TO TIME, BY AGREEMENT WITH
THE BUYER, LEGALLY CHARGE BUYER AND IN REGARD TO WHICH BUYER WOULD BE PREVENTED
FROM SUCCESSFULLY RAISING THE CLAIM OR DEFENSE OF USURY UNDER THE INTEREST LAW
AS NOW OR HEREAFTER CONSTRUED BY COURTS OF APPROPRIATE JURISDICTION.

 

11

--------------------------------------------------------------------------------


 


28.           TERMS GENERALLY.  GGGG) EACH DEFINITION CONTAINED IN THIS OR ANY
OTHER ARTICLE OF THIS AGREEMENT SHALL APPLY EQUALLY TO BOTH THE SINGULAR AND
PLURAL FORM OF THE TERM DEFINED.  EACH PRONOUN SHALL INCLUDE THE MASCULINE, THE
FEMININE AND NEUTER FORM, WHICHEVER IS APPROPRIATE TO THE CONTEXT.  THE WORDS
“INCLUDED”, “INCLUDES” AND “INCLUDING” SHALL EACH BE DEEMED TO BE FOLLOWED BY
THE PHRASE, “WITHOUT LIMITATION.”  THE WORDS, “HEREIN”, “HEREBY”, “HEREOF”, AND
“HEREUNDER” SHALL EACH BE DEEMED TO REFER TO THIS ENTIRE AGREEMENT AND NOT TO
ANY PARTICULAR ARTICLE OR SECTION HEREOF.  NOT WITHSTANDING THE FOREGOING, IF
ANY LAW IS AMENDED SO AS TO BROADEN THE MEANING OF ANY TERM DEFINED IN IT, SUCH
BROADER MEANING SHALL APPLY SUBSEQUENT TO THE EFFECTIVE DATE OF SUCH AMENDMENT. 
WHERE A DEFINED TERM DERIVES ITS MEANING FROM A STATUTORY REFERENCE, ANY
REGULATORY DEFINITION IS BROADER THAN THE STATUTORY REFERENCE AND ANY REFERENCE
OR CITATION TO A STATUTE OR REGULATION SHALL BE DEEMED TO INCLUDE ANY AMENDMENTS
TO THAT STATUTE OR REGULATION AND JUDICIAL AND ADMINISTRATIVE INTERPRETATIONS OF
IT; AND HHHH) THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED TO
THEM IN THE UNIFORM COMMERCIAL CODE AS ENACTED AND IN FORCE IN THE STATE OF
MICHIGAN:


 

accessions, accounts continuation statement, equipment, financing statement,
fixtures, general intangibles, personal property, proceeds, security interest
and security agreement.

 


29.           SECURITIES ACT OF 1933.  NEITHER THE BUYER NOR ANY AGENT ACTING
FOR IT HAS OFFERED THE NOTE OR ANY SIMILAR OBLIGATION OF THE BUYER FOR SALE TO
OR SOLICITED ANY OFFERS TO BUY THE NOTE OR ANY SIMILAR OBLIGATION OF THE BUYER
FROM ANY PERSON OR PARTY OTHER THAN LENDER, AND NEITHER THE BUYER NOR ANY AGENT
ACTING FOR IT WILL TAKE ANY ACTION WHICH WOULD SUBJECT THE SALE OF THE NOTE TO
THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT OF 1933, AS AMENDED.


 


30.           COMPLIANCE WITH ERISA.  AS OF THE DATE OF THIS AGREEMENT, THE
BUYER MAINTAINS NO EMPLOYEE BENEFIT PLANS WHICH REQUIRE COMPLIANCE WITH ERISA. 
IF AT ANY TIME THE BUYER SHALL INSTITUTE ANY EMPLOYEE BENEFIT PLANS, THE BUYER
SHALL AT ALL TIMES COMPLY WITH THE REQUIREMENTS OF ERISA.


 


31.           DOCUMENTATION REQUIREMENTS, SUFFICIENCY OF CONSENTS AND
APPROVALS.  EACH WRITTEN INSTRUMENT REQUIRED BY THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS TO BE FURNISHED TO LENDER SHALL BE DULY EXECUTED BY THE
PERSON OR PARTY SPECIFIED (OR WHERE NO PARTICULAR PERSON OR PARTY IS SPECIFIED,
BY SUCH PERSON OR PARTY AS LENDER SHALL REQUIRE), DULY ACKNOWLEDGED WHERE
REQUIRED BY LENDER AND, IN THE CASE OF AFFIDAVITS AND SIMILAR SWORN INSTRUMENTS,
DULY SWORN TO AND SUBSCRIBED BEFORE A NOTARY PUBLIC DULY AUTHORIZED TO ACT IN
THE PREMISES BY GOVERNMENTAL AUTHORITY; SHALL BE FURNISHED TO LENDER IN ONE OR
MORE COPIES AS REQUIRED BY LENDER; AND SHALL IN ALL RESPECTS BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND ITS LEGAL COUNSEL.  ALL TITLE
POLICIES, SURVEYS, APPRAISALS, AND OTHER EVIDENCE, INFORMATION OR DOCUMENTATION
REQUIRED BY LENDER SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER AND ITS LEGAL COUNSEL IN ALL RESPECTS.


 


32.           EVIDENTIARY REQUIREMENTS.  WHERE EVIDENCE OF THE EXISTENCE OR
NON-EXISTENCE OF ANY CIRCUMSTANCE OR CONDITION IS REQUIRED BY THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS TO BE FURNISHED TO LENDER, SUCH EVIDENCE SHALL
IN ALL RESPECTS BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, AND
THE DUTY TO FURNISH SUCH EVIDENCE SHALL NOT BE CONSIDERED SATISFIED UNTIL LENDER
SHALL HAVE ACKNOWLEDGED IN WRITING THAT IT IS SATISFIED THEREWITH.


 


33.           NUMBER, ORDER AND CAPTIONS IMMATERIAL.  THE NUMBERING, ORDER AND
CAPTIONS OR HEADINGS OF THE SEVERAL ARTICLES, SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT, THE NOTE, THE  MORTGAGE AND THE OTHER LOAN DOCUMENTS ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING SUCH
INSTRUMENTS.


 


34.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE LOAN DOCUMENTS CONTAIN
THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE ASSUMPTION OF THE
LOAN BY BUYER AND LENDER’S CONSENT TO THE TRANSFER OF THE PROPERTY TO BUYER, AND
SUPERSEDES ANY PRIOR WRITTEN OR ORAL AGREEMENTS BETWEEN THEM CONCERNING SAID
SUBJECT MATTER.  THERE ARE NO REPRESENTATIONS,

 

12

--------------------------------------------------------------------------------


 


AGREEMENTS, ARRANGEMENTS, OR UNDERSTANDINGS, ORAL OR WRITTEN, BETWEEN AND AMONG
THE PARTIES HERETO, RELATING TO THE SUBJECT MATTER CONTAINED IN THE AGREEMENT,
WHICH ARE NOT FULLY EXPRESSED HEREIN OR IN THE LOAN DOCUMENTS.  THIS AGREEMENT
MAY NOT BE MODIFIED OR AMENDED EXCEPT AS AN INSTRUMENT IN WRITING SIGNED BY ALL
THE PARTIES HERETO.  THIS AGREEMENT MAY BE EXECUTED AND ACKNOWLEDGED IN MULTIPLE
COUNTERPARTS FOR THE CONVENIENCE OF THE PARTIES, WHICH TOGETHER SHALL CONSTITUTE
ONE AGREEMENT, AND THE COUNTERPART SIGNATURE AND ACKNOWLEDGMENT PAGES MAY BE
DETACHED FROM THE VARIOUS COUNTERPARTS AND ATTACHED TO ONE COPY OF THIS
AGREEMENT TO SIMPLIFY THE RECORDATION OF THIS AGREEMENT.  THE REPRESENTATIONS,
WARRANTIES, AND COVENANTS OF THIS AGREEMENT SHALL CONTINUE AND SURVIVE THE
TRANSFER OF THE PROPERTY TO BUYER.


 

[Signatures and acknowledgments begin on the following page]

 

13

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

 

LAKESHORE MARKETPLACE, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Authorized

 

 

 

 

Tax ID #:

 

Mailing Address:

 

 

 

5000 Hakes Drive

 

Muskegon, Michigan  49441

 

 

 

ORIGINAL GUARANTOR:

 

 

 

 

 

 

LAKESHORE MARKETPLACE FINANCE COMPANY,
INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

 

Authorized

 

 

 

 

Tax ID #:

 

Mailing Address:

 

 

5000 Hakes Drive

 

Muskegon, Michigan  49441

 

 

 

 

 

HORIZON GROUP PROPERTIES, L.P., a Delaware limited
partnership

 

 

 

By:

Horizon Group Properties, Inc., a Delaware
corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Authorized

 

 

 

 

Tax ID #:

 

 

Mailing Address:

 

5000 Hakes Drive

 

Muskegon, Michigan  49441

 

14

--------------------------------------------------------------------------------


 

 

HORIZON GROUP PROPERTIES, INC., a Delaware
corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Authorized

 

 

 

 

Tax ID #:

 

Mailing Address:

 

 

5000 Hakes Drive

 

Muskegon, Michigan  49441

 

15

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

 

 

 

RAMCO LAKESHORE LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

Ramco Lakeshore Manager, Inc., a Michigan
corporation, its managing member

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Title: Authorized

 

 

 

 

 

Tax ID #:

 

 

 

Mailing Address:

 

 

27600 Northwestern Highway, Suite 200

 

Southfield, Michigan  48034

 

 

 

 

 

GUARANTOR:

 

 

RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware
limited partnership

 

 

 

By:

Ramco-Gershenson Properties Trust, a Maryland
real estate investment trust, its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Authorized

 

 

 

 

 

Tax ID #:

 

 

 

 

 

Mailing Address:

 

 

27600 Northwestern Highway, Suite 200

 

Southfield, Michigan  48034

 

16

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

WELLS FARGO BANK MINNESOTA, N.A., as trustee for
the registered holders of Salomon Brothers Mortgage
Securities VII, Inc., Commercial Mortgage Pass-Through
Certificates, Series 2001-C2

 

By:

Midland Loan Services, Inc.,

 

 

Its Attorney-in-Fact

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title: Executive Vice President

 

 

 

Mailing Address:

 

10851 Mastin, Suite 700

 

Overland Park, Kansas  66210

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

Property Description

 

(See Attached)

 

18

--------------------------------------------------------------------------------